DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-17 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Claim Objections
Claims 5-7 are objected to because of the following informalities:  
In the last lines of claims 5-7, “the device” should be “the personal device” for consistency.  
In claim 7, lines 1-2 do not appear to be grammatically incorrect.  It is interpreted that the lines should read “further configured 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations "a first control set" and “a second control set” in lines 2 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to 
Claim 3 recites the limitation “attributes” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. The Office recommends “second attributes”.
Claim 9 recites the limitation “attributes” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 13 recites the limitations "a first control set" and “a second control set” in lines 2 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. The Office recommends “a third control set” and “a fourth control set”.  
Claim 16 recites the limitations "a first control set" and “a second control set” in lines 10 and 11, respectively.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. The Office recommends “a third control set” and “a fourth control set”.  
Claim 16 recites the limitation “attributes” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. The Office recommends “second attributes”.
Claim(s) 17 is(are) rejected because it(they) depend(s) on claim 16 and fail(s) to cure the deficiency(ies) above.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-14, 16, and 17 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 9,348,492 to Penilla et al.
As per claim 1, Penilla discloses a system (Penilla; At least the abstract) comprising:
a personal device (Penilla; At least column 1, line(s) 64-67 and column 17, line(s) 35-39), configured to
receive, from an in-vehicle component having a first control set to configure the component, a user interface definition descriptive of a second control set to configure the in-vehicle component, the second control set defining attributes descriptive of available control functions of the in-vehicle component, the attributes defining at least one configurable aspect of the in-vehicle component unavailable in the first control set (Penilla; At least column 2, line(s) 1-13 and 14-18, column 4, line(s) 12-16, column 10, line(s) 34-37, column 11, line(s) 13-20, column 12, line(s) 46-52, column 13, line(s) 50-56, column 22, line(s) 57-61, column 41, line(s) 3-15, and column 49, line(s) 37-49); and

As per claim 2, Penilla discloses wherein the personal device is further configured to:
display the user interface (Penilla; At least column 11, line(s) 11-20 and figures 23A-23D);
receive a user interaction to the user interface requesting a function from the second control set (Penilla; At least column 11, line(s) 15-20 and column 13, line(s) 24-30); and
send a request to the in-vehicle component to perform the function from the second control set (Penilla; At least column 13, line(s) 24-30 and column 42, line(s) 20-35).
As per claim 3, Penilla discloses wherein the personal device is further configured to:
receive, from a second in-vehicle component including a first control set to configure the second component, a second user interface definition descriptive of a second control set to configure the second component, the second control set of the second in-vehicle component defining attributes descriptive of available control functions of the second component, the attributes defining at least one configurable 
aggregate the user interface definition and the second user interface definition to combine, in the user interface, functions in common between the user interface definition and the second user interface definition (Penilla; At least column 14, line(s) 55-64 and column 22, line(s) 57-61, and figure 23C).
As per claim 4, Penilla discloses wherein the personal device is further configured to request the user interface definition descriptive of the second control set from the in-vehicle component, responsive to connection of the personal device to the in-vehicle component (Penilla; At least column 4, line(s) 20-25, column 37, line(s) 52-56, column 46, line(s) 7-11, and column 48, line(s) 25-27).
As per claim 5, Penilla discloses wherein the personal device is further configured to receive the request to display the user interface for the component responsive to a user approach to the component detected, by the component, according to an increasing wireless signal intensity of the device (Penilla; At least column 6, line(s) 45-61, column 55, line(s) 4-15, and column 56, line(s) 3-6).
As per claim 7, Penilla discloses wherein the personal device is further configured to a user approach to receive the request to display the user interface for the component responsive to one of a touch sensor and a proximity sensor of the component, despite no increasing wireless signal intensity from the device or a 
As per claim 8, Penilla discloses wherein the user interface definition is encoded using at least one of: (i) hypertext markup language (HTML), (ii) extensible markup language (XML), (iii) JavaScript Object Notation (JSON), and (iv) view and viewgroup user interface definitions (Penilla; At least column 50, line(s) 54-60).
As per claim 9, Penilla discloses wherein the user interface definition includes at least four of: (i) attributes descriptive of available control functions, (ii) names for presentation of attributes of the functions in the user interface, (iii) allowed ranges of values for the attributes, (iv) layout information descriptive of grouping and ordering of the control functions, or (v) suggested controls to use to display the control functions in the user interface (Penilla; At least column 14, line(s) 59-64 and figures 23A-23D).
As per claim 10, Penilla discloses wherein the first control set includes an on/off switch for a function, and the attributes defining the at least one configurable aspect of the component unavailable in the first control set include a variable intensity control between on and off for the function (Penilla; At least column 3, line(s) 28-36 and figures 23A and 23B; it is well-known that audio and climate systems in vehicles have on/off switches and the attributes defined variable control of the function).
As per claim 11, Penilla discloses a computer-implemented method (Penilla; At least the abstract) comprising:
receiving, by a personal device from an in-vehicle component including a first control set to configure the component, a user interface definition descriptive of a 
receiving, from the component, a request to display a user interface for the component including the second control set to configure the component, the second control set including at least one function unavailable in the first control set (Penilla; At least column 5, line(s) 56-61, column 11, line(s) 13-20, column 14, line(s) 55-65, and column 37, line(s) 52-56 and figures 23A-23D).
As per claim 12, Penilla discloses further comprising: displaying the user interface (Penilla; At least column 11, line(s) 11-20 and figures 23A-23D);
receiving a user interaction to the user interface requesting a function from the second control set (Penilla; At least column 11, line(s) 15-20 and column 13, line(s) 24-30); and
sending a request to the component to perform the function from the second control set (Penilla; At least column 13, line(s) 24-30 and column 42, line(s) 20-35).
As per claim 13, Penilla discloses further comprising: receiving, from a second in-vehicle component including a first control set to configure the second component, a second user interface definition descriptive of a second control set to configure the second component (Penilla; At least column 2, line(s) 1-13, column 4, 
aggregating the user interface definition and the second user interface definition to combine, in the user interface, functions in common between the user interface definition and the second user interface definition (Penilla; At least column 14, line(s) 55-64 and column 22, line(s) 57-61, and figure 23C).
As per claim 14, Penilla discloses further compnsmg requesting the user interface definition descriptive of the second control set from the in-vehicle component, responsive to connection of the personal device to the in-vehicle component (Penilla; At least column 4, line(s) 20-25, column 37, line(s) 52-56, column 46, line(s) 7-11, and column 48, line(s) 25-27).
As per claim 16, Penilla discloses a non-transitory computer readable medium comprising instructions that, when executed by a processor of a personal device (Penilla; At least column 53, line(s) 45-46), cause the personal device to perform operations including to:
receive, from a first in-vehicle component including a first control set to configure the in-vehicle component, a first user interface definition descriptive of a second control set to configure the first in-vehicle component, the second control set of the first in-vehicle component defining attributes descriptive of available control functions of the first component, the attributes defining at least one configurable aspect of the first component unavailable in the first control set of the first in-vehicle component (Penilla; At least column 2, line(s) 1-13 and 14-18, column 4, line(s) 12-16, column 10, line(s) 34-
receive, from a second in-vehicle component including a first control set to configure the second in-vehicle component, a second user interface definition descriptive of a second control set to configure the second in-vehicle component, the second control set of the second in-vehicle component defining attributes descriptive of available control functions of the second component, the attributes defining at least one configurable aspect of the second component unavailable in the first control set of the second in-vehicle component (Penilla; At least column 2, line(s) 1-13, column 4, line(s) 12-16, column 11, line(s) 13-20, column 12, line(s) 46-52, column 13, line(s) 50-56, column 22, line(s) 57-61, column 41, line(s) 3-15, and column 49, line(s) 37-49);
aggregate the first user interface definition and the second user interface definition to combine, in the user interface, functions in common between the first user interface definition and the second user interface definition (Penilla; At least column 14, line(s) 55-64 and column 22, line(s) 57-61, and figure 23C);
receive, from the in-vehicle component, a request to display a user interface for the first in-vehicle component including the second control set to configure the first in-vehicle component, the second control set including at least one function unavailable in the first control set (Penilla; At least column 5, line(s) 56-61, column 11, line(s) 13-20, column 14, line(s) 55-65, and column 37, line(s) 52-56 and figures 23A-23D);
display the user interface (Penilla; At least column 11, line(s) 11-20 and figures 23A-23D);

send a request to the first in-vehicle component and to the second in-vehicle component to perform the function from the second control set (Penilla; At least column 13, line(s) 24-30, column 14, line(s) 54-58, and column 42, line(s) 20-35).
As per claim 17, Penilla discloses wherein the user interface offers a combination function to control an attribute shared by the first in-vehicle component and the second in-vehicle component (Penilla; At least column 13, line(s) 24-40, column 14, line(s) 55-58, and column 22, line(s) 57-61, and figure 23C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of U.S. Patent Application Publication 2014/0375477 to Jain et al.
As per claim 6, Penilla discloses wherein the personal device is further configured to receive the request to display the user interface for the component responsive to a user approach to the component detected, by the component, according to an increasing wireless signal intensity of a wearable device (Penilla; At least column 
However, the above features are taught by Jain (Jain; At least paragraph(s) 10).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Jain into the invention of Penilla with the motivation of using a known technique to improve a similar device in the same way with predictable results.  It is well-known that wearable devices pair to electronic devices, such as phones.  Therefore, it would be obvious to use a wearable device paired to an electronic device.  Further, using the wearable device paired to a device may provide better accuracy of the seat of the user since the electronic device may be in a purse located in another area of the vehicle.  
Claim Rejections - 35 USC § 103
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of U.S. Patent Application Publication 2008/0278343 to Bauer et al.
As per claim 15, Penilla discloses that the user interface can be provided by functioning as a web server (Penilla; At least column 11, line(s) 52-56 and column 38, line(s) 33-41), but does not explicitly disclose wherein the user interface definition is encoded in extensible markup language (XML).  
However, the above features are taught by Bauer (Bauer; At least paragraph(s) 51).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Bauer into the invention of Penilla with the motivation of simple substitution of one known element for another to obtain predictable results. XML is a well-known language for creating web browser interfaces and would .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/David P. Merlino/Primary Examiner, Art Unit 3669